Exhibit 10.4
July 15, 2011
Dr. James Crapo, MD
4650 S. Forest Street
Englewood, CO 80113
Subject: Employment Terms
Dear James:
On behalf of the Board of Directors of Omni Bio Pharmaceutical, Inc. (the
“Board”), I would like to clarify and further explain certain terms of your
employment as outlined in your original offer letter dated February 23, 2011.
This letter outlines the terms of your employment relationship with Omni, and
supersedes and replaces the February 23rd letter in its entirety.
This letter confirms the Board’s approval of your compensation as CEO of Omni
Bio Pharmaceutical, Inc. (“Omni” or “Company”).
Below is a summary of certain other terms of your employment with Omni.

     
Start date:
  March 1, 2011
 
   
Position:
  Chief Executive Officer, reporting to the Board
 
   
Cash Compensation:
  $10,000 per month salary, plus $2,000 allowance per month for health insurance
and other fringe benefits.
 
   
Confidentiality Agreement:
  In connection with the execution of this letter, as a condition of your
employment with Omni, you will sign the Confidentiality and Inventions
Assignment Agreement attached hereto as Exhibit A (the “Confidentiality
Agreement”).
 
   
At-Will Employment:
  Your employment with the Company is not for a specific period of time. Rather,
your employment with the Company is “at will,” meaning that it could be
terminated at any time, for any or no reason, at the option of either you or the
Company. Notwithstanding the foregoing, the Company agrees that it shall not
terminate you in bad faith in order to avoid payment of any Incentive Bonus (as
defined below. You also should understand that the compensation and benefits
described in this letter are subject to change during your employment at the
discretion of the Company.

 

 



--------------------------------------------------------------------------------



 



     
Company Policies:
  You are expected to follow all applicable policies and procedures adopted by
the Company from time to time, including without limitation policies relating to
business ethics, conflict of interest, non-discrimination, confidentiality and
protection of trade secrets.
 
   
Restricted Stock Units:
  300,000 restricted stock units (“RSUs”), vesting over three years as follows:
100,000 as of March 1, 2012, 100,000 as of March 1, 2013 and 100,000 as of
March 1, 2014. Automatic vesting of all unvested RSUs upon “change of control.”
Details regarding this restricted stock unit grant will be provided to you in a
separate RSU agreement.
 
   
Restrictions:
  The Board recognizes that you will also be the chief executive officer of
BioMimetix Pharmaceutical, Inc. (“BioMimetix”) and acknowledges that certain
corporate opportunity and conflict of interest situations may arise out of such
role. Therefore, you agree that you will not assist or participate in raising
additional capital for BioMimetix until the earlier of: (1) the Company raising
a total of $7 million; (2) 12 months from the date of the Company’s initial
investment in BioMimetix; (3) the Company executing an agreement with a
strategic partner resulting in payments made to the Company; or (4) permission
of the Board.
 
   
Incentive Bonus:
  You will be eligible to receive an incentive bonus (the “Incentive Bonus”) in
connection with the occurrence of a Liquidity Event (as defined below), so long
as either (i) you have been continuously employed by the Company from your Start
Date through the effective date of the Liquidity Event, or (ii) the Liquidity
Event occurs with one or more parties introduced by you to the Company for
purposes of a Liquidity Event prior to 12 months from the effective date of
termination of your services other than for Cause (as defined below) (the “Tail
Period”). For the avoidance of doubt, if (1) your employment with the Company
terminates other than for Cause prior to the occurrence of a Liquidity Event or
(2) the Liquidity Event occurs after the expiration of the Tail Period, you will
not be entitled to receive payment of any Incentive Bonus.

 

 



--------------------------------------------------------------------------------



 



Bonus Calculation and Payment. The Incentive Bonus amount payable to you in
connection with the occurrence of a Liquidity Event will be equal to the Net
Proceeds (defined below) multiplied by the Applicable Percentage (defined
below). Subject to the paragraph below dealing with escrows and hold-backs, any
Incentive Bonus payable hereunder will be paid to you in a single lump sum
payment as soon as administratively practicable after the occurrence of the
Liquidity Event giving rise to such payment, but in no event later than the 15th
day of the third calendar month after the close of the calendar year in which
the Liquidity Event occurred. Payment of any Incentive Bonus hereunder will be
made from the general assets of the Company.
Definitions. The following definitions will apply for purposes of this
Agreement.

(a)  
“Applicable Percentage” means the percentage specified in the table below
corresponding to the amount of Net Proceeds received in connection with a
Liquidity Event:

      Applicable     Percentage   Net Proceeds
1.0%
  Less than or equal to $100 million
1.5%
  Greater than $100 million, less than or equal to $200 million
2.0%
  Greater than $200 million, less than or equal to $300 million
3.0%
  Greater than $300 million

(b) “Cause” means, except to the extent specified otherwise by the Board, a
finding by the Board that the you (i) have breached the terms of your employment
or service agreement with the Company, (ii) has engaged in disloyalty to the
Company, including, without limitation, fraud, embezzlement, theft, commission
of a felony or proven dishonesty in the course of your employment or service,
(iii) have disclosed trade secrets or confidential information of the Company to
persons not entitled to receive such information or (iv) have engaged in such
other behavior detrimental to the interests of the Company as the Board
determines.

(c)  
“Liquidity Event” means the consummation of:

  (1)  
the sale (including in one or a series of related transactions) of all or
substantially all of the Company’s consolidated assets to a person or a group of
persons acting in concert (other than a person or group affiliated with the
Company);

  (2)  
the sale or transfer (including in one or a series of related transactions) to a
person or a group of persons acting in concert (other than a person or group
affiliated with the Company) of Company equity securities representing more than
50% of the combined voting power of the Company’s then outstanding equity
securities entitled to vote generally in the election of directors;

 

 



--------------------------------------------------------------------------------



 



  (3)  
the merger or consolidation of the Company with or into another entity, unless
immediately following such transaction, all or substantially all of the persons
who were the beneficial owners of the Company’s outstanding voting securities
immediately before the transaction beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities (or comparable equity interests) of the surviving or resulting entity
(or its parent entity); or

  (4)  
the sale (including in one or a series of related transactions) of the Company’s
intellectual property related to the use of the FDA approved drug Alpha-1
Antitrypsin to a person or a group of persons acting in concert (other than a
person or group affiliated with the Company). Net Proceeds will be aggregated
over any series of applicable transactions, and any difference due to an
increase in the Applicable Percentage as a result of such aggregation will be
paid in connection with the most recent transaction.

By way of illustration for (4), if the Company sells applicable intellectual
property in a transaction with Net Proceeds of $50 million, assuming you are
eligible to receive an Incentive Bonus for the transaction, the Applicable
Percentage would be 1% and you would receive an Incentive Bonus of $0.5 million.
If the Company subsequently sells other applicable intellectual property in a
second transaction with Net Proceeds of $75 million, then, assuming you are
eligible to receive an Incentive Bonus for this transaction, the Applicable
Percentage would be 1.5% (instead of 1%) on the aggregate Net Proceeds of
$125 million, and the aggregate Incentive Bonus would be $1.875 million.
Therefore, in connection with the second transaction, you would receive an
Incentive Bonus of $1.375 million.

(d)  
“Net Proceeds” means the fair market value, as of the date of the Liquidity
Event and as determined in good faith by the Board, of the aggregate
consideration (whether cash, notes, stock or other securities) actually received
by the Company or its stockholders as a result of the Liquidity Event, less all
transaction fees and expenses incurred by the Company in connection with such
Liquidity Event, including legal, accounting and investment banking fees.

Escrow or Hold-Back. Notwithstanding the foregoing, if any portion of the
proceeds from a Liquidity Event are deposited into an escrow account (whether
established by the Company or any purchaser or acquirer) or are subject to a
hold-back by the purchaser or acquirer for distribution upon the occurrence or
satisfaction of any event, that portion of the proceeds shall be included in
calculating Net Proceeds, but a comparable portion of the incentive bonus amount
shall be withheld and released to you only as and when that portion of the
Liquidity Event proceeds are released from any escrow or hold-back arrangement.

 

 



--------------------------------------------------------------------------------



 



Term of Bonus Arrangement. This Incentive Bonus arrangement will remain in
effect until the earlier of (i) until your employment by the Company is
terminated for Cause or (ii) until the expiration of the Tail Period, if any.
The Company may modify this Incentive Bonus arrangement if any such modification
is, in the discretion of the Company, necessary or desirable to ensure the
compliance of this arrangement with the requirements of the Internal Revenue
Code, including Section 409A thereof, or any other applicable law or regulation.
Successors. All obligations of the Company under this Incentive Bonus
arrangement will be binding upon any successor to the Company, whether the
existence of such successor is the result of merger, consolidation, purchase of
all or substantially all of the business or assets of the Company, or otherwise.
Please acknowledge and accept the terms of your employment as outlined above by
countersigning below.
The Board is extremely excited about having you join our team.
Sincerely,
Vicki Barone
Chairperson
On Behalf of the Board of Directors of Omni Bio Pharmaceutical, Inc.
Agreed to:

     
 
James Crapo
   

 

5



--------------------------------------------------------------------------------



 



Exhibit A
Confidentiality and Inventions Assignment Agreement
[See attached]

 

 



--------------------------------------------------------------------------------



 



Exhibit A
EMPLOYEE CONFIDENTIALITY
AND ASSIGNMENT OF INVENTIONS AGREEMENT
This Employee Confidentiality and Assignment of Inventions Agreement (the
“Agreement”), dated as of July 13, 2011, is intended to formalize in writing
certain understandings and procedures which are and will be in effect during the
time Dr. James Crapo, MD (“Employee”) is employed by Omni Bio Pharmaceutical,
Inc., a Colorado corporation (the “Company”). In return for such employment by
the Company, Employee and the Company agree that:
1. At-Will Employment; No Conflict. Employee will perform for the Company such
duties as may be designated by the Company from time to time. Employee agrees
that Employee’s employment with the Company is for no specified term, and may be
terminated by the Company at any time, with or without cause, and with or
without notice. Similarly, Employee may terminate employment with the Company at
any time, with or without cause and with or without notice. During Employee’s
period of employment by the Company, Employee will devote Employee’s best
efforts to the interests of the Company and will not engage in any other
employment or in any activities determined by the Company to be detrimental to
the best interests of the Company without the prior written consent of the
Company.
2. Prior Work. All previous work, if any, done by Employee for the Company
relating in any way to the conception, design, development or support of
products for the Company is the property of the Company.
3. Proprietary Information. Employee’s employment creates a relationship of
confidence and trust in Employee for the benefit of the Company with respect to
any information:
(a) Applicable to the business of the Company; or
(b) Applicable to the business of any client or customer of the Company, which
may be disclosed to Employee by the Company or by any client or customer of the
Company, or learned by Employee in such context during the period of Employee’s
employment.
All of such information has commercial value in the business in which Company is
engaged and is referred to as “Company Proprietary Information” in this
Agreement. By way of illustration, but not limitation, Company Proprietary
Information includes any and all technical and non-technical information
including patents, copyrights, trade secrets, and proprietary information,
techniques, sketches, drawings, models, inventions, know-how, processes,
apparatus, equipment, algorithms, software programs, software source documents,
and formulae related to the current, future and proposed products and services
of the Company, and includes, without limitation, its respective information
concerning research, experimental work, development, design details and
specifications, engineering, financial information, procurement requirements,
purchasing manufacturing, customer lists, business forecasts, sales and
merchandising and marketing plans and information. “Third Party Proprietary
Information” includes proprietary or confidential information of any third party
who may disclose such information to the Company or Employee in the course of
the Company’s business.

 

 



--------------------------------------------------------------------------------



 



4. Nondisclosure of Proprietary Information. All Company Proprietary Information
is the sole property of the Company, its assigns, and the Company, its assigns
and its customers will be the sole owner of all patents, copyrights, maskworks,
trade secrets and other rights in connection therewith. Employee hereby assigns
to the Company any rights Employee may have or acquire in such Company
Proprietary Information. At all times, both during Employee’s employment by the
Company and after termination of such employment, Employee will keep in
confidence and trust all Company Proprietary Information and Third Party
Proprietary Information, and Employee will not use or disclose any Company
Proprietary Information or Third Party Proprietary Information or anything
directly relating to it without the written consent of the Company, except as
may be necessary in the ordinary course of performing Employee’s duties as an
employee of the Company. Notwithstanding the foregoing, it is understood that,
at all such times, Employee is free to use information which is generally known
in the trade or industry not as a result of a breach of this Agreement. Outside
of employment by the Company and after termination of employment with the
Company, Employee may use the general skill, knowledge, know-how and experience
acquired during employment with the Company, provided that such use (a) does not
relate (i) directly to the business of the Company or (ii) to the Company’s
actual or demonstrably anticipated research or development or (b) does not
result from any work performed by Employee for the Company.
5. Return of Materials. Upon termination of Employee’s employment or at the
request of the Company before termination, Employee will deliver to the Company
all written and tangible material and copies of all intangible records (e.g., in
electronic form) in Employee’s possession incorporating any Company Proprietary
Information or otherwise relating to the Company’s business.
6. Inventions, Ideas, and Expressions of Ideas. As used in this Agreement,
(i) the term “Inventions, Ideas, and Expressions of Ideas” means any and all new
or useful art, discovery, improvement, technical development, or invention,
whether or not patentable, and all related know-how, designs, maskworks,
trademarks, formulae, processes, manufacturing techniques, trade secrets, ideas,
artwork, software or other copyrightable or patentable works, and (ii) the term
“Specified Inventions” means any Inventions, Ideas and Expressions of Ideas
arising out of or related to alpha-1 antitrypsin (“AAT”), including, but not
limited to, compositions, therapies, kits and methods of use thereof including,
but not limited to, AAT, any derivative thereof, any peptide thereof, any
fragment thereof, any fusion protein thereof, any mutant thereof, any antibody
or antibody fragment derived thereof, any aptamer derived thereof, any primer or
other molecule for generating thereof, and any compositions (e.g. therapeutic
drug, therapeutic use or otherwise) or combinations therapeutic or otherwise
thereof comprising, in each case including, incorporating or otherwise making,
purifying, generating, using or commercializing related to any Specified
Invention thereto.
7. Disclosure of Prior Inventions. Employee has identified on Exhibit A all
Inventions, Ideas, and Expressions of Ideas relating in any way to the Company’s
business or demonstrably anticipated research and development related to the
Specified Inventions that were made by Employee prior to employment with the
Company (“Prior Inventions”), and Employee represents that such list is
complete. Employee represents that Employee has no rights in any such
Inventions, Ideas, and Expressions of Ideas other than those Prior Inventions
specified in Exhibit A. If there is no such list on Exhibit A, Employee
represents that Employee has made no such Prior Inventions at the time of
signing this Agreement.

 

2



--------------------------------------------------------------------------------



 



8. Ownership of Company Inventions; License of Prior Inventions. Employee
acknowledges that all original works of authorship related to the Specified
Inventions that are made by Employee (solely or jointly with others) within the
scope of employment and that are protectable by copyrights are “works made for
hire” as that term is defined in the United States Copyright Act (17 USCA §
101). Employee hereby agrees promptly to disclose and describe to the Company,
and hereby assigns and agrees to assign to the Company or its designee,
Employee’s entire right, title, and interest in and to all Specified Inventions
and any associated intellectual property rights that Employee may solely or
jointly conceive, develop or reduce to practice during the period of employment
with the Company (a) that relate at the time of conception or reduction to
practice of the invention to the Company’s business or actual or demonstrably
anticipated research or development, or (b) that were developed on any amount of
the Company’s time or with the use of any of the Company’s equipment, supplies,
facilities or trade secret information, or (c) that resulted from any work
Employee performed for the Company (“Company Inventions”). Employee agrees to
grant the Company or its designees a royalty free, irrevocable, worldwide
license (with rights to sublicense through multiple tiers of distribution) to
practice all applicable patent and patent applications, know-how, copyright and
other intellectual property rights relating to any Prior Inventions that
Employee incorporates, or permits to be incorporated, in any Company Inventions.
Notwithstanding the foregoing, Employee agrees that Employee will not
incorporate, or permit to be incorporated, such Prior Inventions in any Company
Inventions without the Company’s prior written consent.
9. Future Inventions. Employee recognizes that Company Inventions or Company
Proprietary Information relating to Employee’s activities while working for the
Company and conceived or made by Employee, alone or with others, within one year
after termination of employment may have been conceived in significant part
while employed by the Company. Accordingly, Employee agrees that such post
employment inventions and proprietary information will be presumed to have been
conceived during employment with the Company and are to be assigned and are
hereby assigned to the Company unless and until Employee has established the
contrary.
10. Inventions, Ideas, and Expression of Ideas. Notwithstanding any other
language in this Agreement, the Company will have rights to all Inventions,
Ideas, and Expression of Ideas related to AAT and AAT recombinant. Inventions,
Ideas and Expression of Ideas in all other fields including metalloporphyrins
remain the exclusive property of the Employee.
11. Cooperation in Perfecting Rights to Inventions.
(a) Employee agrees to perform, during and after employment, all acts deemed
necessary or desirable by the Company to permit and assist it, at its expense,
in obtaining and enforcing the full benefits, enjoyment, rights and title
throughout the world in the Inventions, Ideas, and Expressions of Ideas hereby
assigned to the Company. Such acts may include, but are not limited to,
execution of documents and assistance or cooperation in the registration and
enforcement of applicable patents, copyrights, maskworks or other legal
proceedings.

 

3



--------------------------------------------------------------------------------



 



(b) In the event that the Company is unable for any reason to secure my
signature to any document required to apply for or execute any patent,
copyright, maskwork or other applications with respect to any Inventions, Ideas,
and Expressions of Ideas (including improvements, renewals, extensions,
continuations, divisions or continuations in part thereof), Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Employee’s agents and attorneys-in-fact to act for and on
Employee’s behalf and instead of Employee, to execute and file any such
application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, maskworks or other rights
thereon with the same legal force and effect as if executed by Employee.
12. No Violation of Rights of Third Parties. Employee agrees that performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Employee prior to employment with the Company, and
Employee will not disclose to the Company, or induce the Company to use, any
confidential or proprietary information or material belonging to any previous
employer or others. Employee is not a party to any other agreement that will
interfere with Employee’s full compliance with this Agreement. Employee agrees
not to enter into any agreement, whether written or oral, in conflict with the
provisions of this Agreement.
13. Survival. This Agreement (a) will survive Employee’s employment by the
Company, (b) does not in any way restrict Employee’s right or the right of the
Company to terminate Employee’s employment at any time, for any reason or for no
reason, (c) inures to the benefit of successors and assigns of the Company, and
(d) is binding upon Employee’s heirs and legal representatives.
14. Post-Employment Disclosure. Employee agrees to disclose promptly in writing
to the Company all Inventions, Ideas, and Expressions of Ideas made or conceived
by Employee during the term of employment by the Company and for one year
thereafter, whether or not Employee believes such Inventions, Ideas, and
Expressions of Ideas are subject to this Agreement, to permit a determination by
the Company as to whether or not the Inventions, Ideas, and Expressions of Ideas
are the property of the Company.
15. Injunctive Relief. A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to the Company for which
there will be no adequate remedy at law, and the Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate).
16. Notices. Any notice required or permitted by this Agreement must be in
writing and must be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy, facsimile or other
electronic transmission upon acknowledgement of receipt of such transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notices to Employee may be sent to the most recent address of
Employee in the Company’s records or such other address as Employee may specify
in writing. Notices to the Company will be sent to the Company’s President or to
such other address as the Company may specify in writing.

 

4



--------------------------------------------------------------------------------



 



17. Governing Law. This Agreement will be governed in all respects by the laws
of the United States of America and by the laws of the State of Colorado, as
such laws are applied to agreements entered into and to be performed entirely
within Colorado without regards to the conflict of laws provisions thereof.
18. Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement will not be
affected or impaired thereby.
19. Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Employee will not operate or be construed as a waiver of any other
or subsequent breach by Employee.
20. Entire Agreement; Amendment. This Agreement represents the entire
understanding of the parties with respect to the subject matter of this
Agreement and supersedes all previous understandings, written or oral. This
Agreement may be amended or modified only with the written consent of both
Employee and the Company. No oral waiver, amendment or modification shall be
effective under any circumstances whatsoever.
[The remainder of this page is intentionally left blank.]

 

5



--------------------------------------------------------------------------------



 



The parties certify and acknowledge that they have carefully read all of the
provisions of this Agreement and they understand and will fully and faithfully
comply with such provisions.

                      OMNI BIO PHARMACEUTICAL, INC.       EMPLOYEE:
 
                   
By:
              By:                      
 
  Name:               Dr. James Crapo, MD
 
                   
 
  Title:               4650 S. Forest Street
 
                   
 
                  Englewood, CO 80113

 

6



--------------------------------------------------------------------------------



 



Exhibit A
PRIOR INVENTIONS

 

7